EQLLETT, J. (dissenting).
The general term having held in this .-action that section 179 of the city charter is constitutional, that question will not be considered; but the question whether this section is "broad enough to authorize the common council of the city of Kochester arbitrarily to set aside an award made by commissioners on the mere statement of a member of the common council, unsupported by «evidence, that in his opinion the award is excessive, has not been considered. The constitution provides, “Mor shall private property be taken for public use without just compensation.” Article 1, § 6. *933This just compensation must, under the charter of the city of Rochester, be determined by three commissioners, and not by the common council. I think the lawmaking power did not intend by this section to provide that the city of Rochester, an interested party, should have the right, through its common council, arbitrarily to say that the compensation is too much, and that the city should have the power to have as many successive appraisals in the same proceeding as it may choose, and until one should be made meeting the views of the common council as to amount. In case it be assumed that it was the intention of the legislature to authorize the common council to set aside an award because it is deemed excessive by the common council, I do not think it was the intention that an award should be set aside without any evidence that it is excessive. The section provides that, when objections to the confirmation are made, a time shall be assigned for hearing “the allegations of all persons interested, and may take proof in relation thereto from time to time.” The word “allegation,” in legal parlance, usually denotes the formal averments of the parties interested, setting forth the issue which they are prepared to prove. Mere allegations, unless undenied, not supported by evidence, are not usually a sufficient foundation for a judicial or quasi judicial determination. This section, providing, as it does, for allegations by the interested party, for a hearing, and for taking proof in relation to the truth of the allegations, implies that an investigation must be had when the objection to the confirmation is based on a question of fact.
It cannot be successfully contended that a statute authorizing the plaintiff, in proceedings for the condemnation of land, to set aside as many awards as it chooses, at will, upon an unproved assertion, and in the absence of a legal ground, and have as many successive appraisals as it desires, does not affect the substantial rights of the landowner. So long as such proceedings are pending, the property is out of the market; and, under such a statute, the proceedings may be continued indefinitely, and, besides, he is exposed to the expense and; trouble of defending the proceedings during such a period as the whim, or caprice of the moving party continues them. Before a statute will ¡ be construed to have such an effect, the purpose must be so plainly - expressed as not to admit of a doubt as to its meaning. Undoubtedly,-, upon the coming in of the report, the common council had the right to abandon its proceedings; but the section does not authorize it to set aside the award as excessive, without evidence to support the allegation that it is, and order a reappraisal, as against the objection of the landowner.
The judgment should be reversed, and a new trial granted, with, costs to the appellant to abide the event.